Citation Nr: 1727399	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant contends that her deceased spouse served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces, between October 1941 and January 1946, and that his death was related to such service.
This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The appellant filed a timely Notice of Disagreement (NOD), received in November 2012.  A Statement of the Case (SOC) was issued in July 2013.  A timely VA Form 9 was received in August 2013.  A Supplemental Statement of the Case (SSOC) was issued in September 2016.


FINDING OF FACT

The service department has certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant's spouse did not have the requisite service to render her basically eligible for VA death benefits.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.10, 3.40, 3.41, 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quaruccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the appellant's entitlement to VA death benefits, as set forth below, the law is dispositive.  Consequently, the VCAA notice provisions are not applicable.

With respect to VA's duty to assist, multiple efforts to verify service have been made to the National Personnel Records Center (NPRC).  In addition, the appellant is aware that she could submit evidence and in fact did submit evidence.

The Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Tagupa v. McDonald, 27 Vet. App. 95 (2014) in which the Court held that the NPRC, as an agency of the National Archives and Records Administration (NARA), did not constitute a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative decisions verifying service.  The Court held that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative decisions verifying service to the NARA.  Thus, the Court held that Section 3.203 required verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army.

The record shows that the AOJ submitted an information request to the NPRC/NARA.  A response was received in September 2016 which indicated that the NPRC/NARA was able to identify responsive records supporting the Department of the Army's negative service certification.

The AOJ has associated with the claims file a newly executed January 2016 Memorandum of Agreement (MOA) between the NARA and the Department of the Army to verify service for individuals that performed duty for the Philippine Commonwealth Army.  The MOA explains that all pertinent Department of the Army records were forwarded to the NPRC/NARA for purposes of such verification, and that the Army no longer maintains documents that would allow a separate search for service verification.  The new MOA supersedes the 1998 MOA upon which the Court based its holding in Tagupa and now clarifies that the Department of the Army has in fact delegated its authority to NARA to respond regarding the U.S. Army determinations.

Under these circumstances, the Board finds that any additional requests to the Department of the Army would be futile given the January 2016 MOA affirming the agreement between these agencies.  38 C.F.R. § 3.159(c)(2). 



II.  Applicable Law

The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for dependency and indemnity (DIC) benefits or other death benefits.  38 U.S.C.A. §§ 1310.  In order to qualify for such benefits, "the party upon whose service the claimant predicates the claim . . . [must be] a 'veteran.'" Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specialized benefits including disability compensation benefits authorized by Chapter 11, Title 38, United States Code.  38 U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerrilla service is included for VA benefits purposes.  These include service of persons enlisted under Section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to the length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.4, certification of service is a prerogative of the service department, and VA has no authority to amend or change their decision.  The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).


III.  Analysis

A February 2007 letter from the NARA states that it was unable to locate any information considering the prisoner of war status of the appellant's spouse.  In February 2008, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In June 2013, the NPRC certified that no change in the prior negative certification was warranted.

A September 2016 letter states that the NPRC was able to identify responsive records supporting the Department of the Army's previous negative service determination.  The NPRC noted a claim folder which listed M Company, 51st Division as United States Army Forces in the Far East (USAFFE) service.  However, a search of the archives produced a negative result for the USAFFE service.  Although affidavits in the claim folder were reviewed, the NPRC stated that it could not use them to verify service under the guidance established by the Department of the Army of the post-War recognition program.  The NPRC further noted that the records indicated that prisoner of war status was not acquired because there was no evidence of a claim with the War Claims Commission.  As explained in the September 2016 SSOC, without a positive determination from the War Claims Commission, prisoner of war status cannot be favorably determined.

In view of the foregoing, the Board finds that the record reflects that the service department has certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Accordingly, the Board finds that the appellant's spouse lacked requisite service to establish status as a "veteran" and render her basically eligible for VA benefits.

In reaching this decision, the Board has considered the appellant's written statements and contentions regarding the nature of her spouse's service and the records from the Republic of the Philippines; however, the finding of the service department is binding and conclusive upon the Board.  Spence, 13 Vet. App. at 380; Venturella, 11 Vet. App. at 341; Cahall, 7 Vet. App. at 237; Duro, 2 Vet. App. at 532.

The Board also notes the appellant's statement that the July 1973 fire at the NPRC destroyed her spouse's records.  Although some records were burned during that fire, those records did not include the records of the recognized guerrillas and USAFFE veterans because they were housed in the United States Army Personnel Center during that time.  There is no reasonable possibility that there were any records pertaining to the appellant's spouse's alleged active service at the NPRC prior to the fire because the appellant's spouse never had any qualifying active service.  

In view of the foregoing, the claim on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the service of the appellant's spouse does not meet the criteria described, the appellant does not meet the basic eligibility requirements for VA death benefits.  Therefore, the claim on appeal must be denied based upon a lack of entitlement under the law.


ORDER

Entitlement to basic eligibility for VA death benefits is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


